                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA


                                        Alexandria Division


   SUSAN DRESS, AMY EDWARDS,and
   STEPHANIE BARNETT,on behalf of
   themselves and all others similarly situated,
                                                              Civil No. l:19-cv-00343
                          Plaintiffs,
                                                              Hon. Liam O'Grady
                  V.



   CAPITAL ONE BANK(USA),N.A.,

                          Defendant.


                         MEMORANDUM OPINION AND ORDER

       This matter comes before the Court on Defendant's Motion to Dismiss(Dkt. 50). The

motion is fully briefed, and the Court dispensed with oral argument, finding it would not aid in

the decisional process. For the reasons stated below, and for good cause shown, Defendant's

Motion to Dismiss(Dkt. 50) is GRANTED.

                                        I. BACKGROUND


       Plaintiffs each have Capital One credit cards and dispute Capital One's authority to

charge Plaintiffs interest on new purchases when they pay off their account balance in full by the

due date of their next monthly statement, but had not paid off their account balance in full by the
due date of their previous monthly statement.

       The Capital One Customer Agreement includes the following relevant provisions

regarding charging interest:

       We will charge Interest Charges and Fees to your Account as disclosed on your
       Statement and other Truth-in-Lending Disclosures. In general. Interest Charges
       begin to accrue /ro/w the day a transaction occurs. However, we will not charge
       you interest on any new transactions posted to the purchase Segment of your
